UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-2581


RAMEZ GHAZZAOUI,

                Plaintiff - Appellant,

          v.

ANNE ARUNDEL COUNTY, MARYLAND;         OFFICER     DWAYNE   RAIFORD;
CORPORAL DOYLE HOLQUIST,

                Defendants – Appellees,

          and

ANNE ARUNDEL COUNTY POLICE DEPARTMENT,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:14-cv-01410-JFM)


Submitted:   August 26, 2016                 Decided:   September 8, 2016


Before NIEMEYER, SHEDD, and HARRIS, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.
Ramez Ghazzaoui, Appellant Pro Se.   Hamilton    F. Tyler, ANNE
ARUNDEL   COUNTY OFFICE  OF  LAW,  Annapolis,     Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Ramez Ghazzaoui filed a complaint asserting claims under

42 U.S.C. § 1983 (2012), the Maryland Declaration of Rights, and

Maryland    tort     law,    against    Anne   Arundel     County,      Maryland,

Officer     Dwayne         Raiford,     and    Corporal         Doyle    Holquist

(collectively, “Defendants”), arising out of an altercation in

Ghazzaoui’s home.       Ghazzaoui appeals the district court’s orders

granting Defendants’ motion for summary judgment and denying his

motions for recusal and reconsideration.            We affirm the district

court’s orders in part, vacate in part, and remand for further

proceedings.

                                        I.

     We “review[] de novo [a] district court’s order granting

summary judgment.”          Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 565 n.1 (4th Cir. 2015).            “A district court ‘shall

grant summary judgment if the movant shows that there is no

genuine    dispute    as    to   any   material   fact    and    the    movant   is

entitled to judgment as a matter of law.’”                Id. at 568 (quoting

Fed. R. Civ. P. 56(a)).           “A dispute is genuine if a reasonable

jury could return a verdict for the nonmoving party.”                      Id. at

568 (internal quotation marks omitted).             In determining whether

a genuine issue of material fact exists, “we view the facts and

all justifiable inferences arising therefrom in the light most



                                         3
favorable     to    . . .       the     nonmoving     party.”         Id.    at     565    n.1

(internal     quotation         marks    omitted).          However,    “the      nonmoving

party   must       rely    on    more       than    conclusory    allegations,            mere

speculation, the building of one inference upon another, or the

mere existence of a scintilla of evidence.”                      Dash v. Mayweather,

731 F.3d 303, 311 (4th Cir. 2013).

     The district court grouped Ghazzaoui’s claims in two parts.

It first considered Ghazzaoui’s state law claims and his § 1983

false   arrest       claims.            The     district      court     concluded         that

Ghazzaoui’s convictions in the state district court, even though

overturned on appeal, conclusively established probable cause,

foreclosing     the       § 1983      and     false   arrest    claims.           Next,    the

district    court     considered         Ghazzaoui’s        excessive       force   claims.

While recognizing that the parties disputed what happened, the

court concluded that insufficient evidence supported Ghazzaoui’s

version of events.

     We first address Ghazzaoui’s excessive force claims.                                  “A

claim that a police officer employed excessive force is analyzed

under   the    Fourth      Amendment        under     an    objective    reasonableness

standard.”      Smith v. Ray, 781 F.3d 95, 100-01 (4th Cir. 2015)

(internal quotation marks omitted).                        “The officer’s actions do

not amount to excessive force if they are objectively reasonable

in light of the facts and circumstances confronting him, without



                                               4
regard to his underlying intent or motivation.”                            Id. at 101

(alterations        and    internal       quotation       marks     omitted).       “In

considering the reasonableness of an officer’s actions, we must

consider the facts at the moment that the challenged force was

employed.”     Id.

      Assessing      the     reasonableness         of    the     officer’s      conduct

requires balancing the “nature and quality of the intrusion on

the   individual’s          Fourth       Amendment       interests”       against    the

“governmental       interests       at    stake.”        Id.    (internal      quotation

marks omitted).           This court pays careful attention to the facts

of each case and “three factors in particular:                       the severity of

the   crime    at    issue,       whether   the     suspect     poses     an   immediate

threat to the safety of the officers or others, and whether he

is actively resisting arrest or attempting to evade arrest by

flight.”      Id. (internal quotation marks omitted).                     The ultimate

question is “whether the totality of the circumstances justifies

a particular sort of seizure.”                  Id. (alterations and internal

quotation marks omitted).

      We   conclude        that    the   district     court       erred   in    granting

summary judgment to Raiford because, when viewing the evidence

in the light most favorable to Ghazzaoui, a genuine dispute of

material fact exists.               While Raiford contends that Ghazzaoui

poked him with a pen and disregarded several orders to sit down,



                                            5
Ghazzaoui contends he did not strike Raiford, who gave him no

orders to sit down.                    Ghazzaoui further contends that Raiford

threw    him    into       a   wall      and    smashed       his    head    into    the      floor

multiple times, while Raiford contends that they fell to the

floor during their struggle, but that he did not throw Ghazzaoui

into    the    floor       and    wall.         “Where      the     determination        of   what

actually happened depends on an assessment of the credibility of

the respective witnesses, this assessment is a disputed issue of

fact that cannot be resolved on summary judgment.”                                  Zoroastrian

Ctr. & Darb-E-Mehr of Metro. Wash., D.C. v. Rustam Guiv Found.

of N.Y., 822 F.3d 739, 751 (4th Cir. 2016) (alterations and

internal      quotation          marks    omitted).           Moreover,       photographs        of

Ghazzaoui’s         injuries       are    consistent          with    his    account     of    the

incident.        Thus, we conclude that if a jury were to credit

Ghazzaoui’s         version       of    events,        it   could    reasonably         return    a

verdict in his favor.

       However,       we       conclude        that    the    district       court      properly

granted       summary      judgment       to     Holquist      on    the     excessive        force

claim.        The     evidence         showed     that      Holquist       did    not   see    the

beginning       of    the       altercation           and    only    assisted       Raiford      in

handcuffing          Ghazzaoui         when     it     appeared       that       Ghazzaoui      was

actively resisting arrest.                     We conclude that no reasonable jury




                                                  6
could find on these facts that Holquist used excessive force

against Ghazzaoui.

       Turning to the remainder of the district court’s summary

judgment order, under Maryland law, for a plaintiff to succeed

on a false arrest, false imprisonment, or malicious prosecution

claim, he must establish the absence of probable cause for his

detention or prosecution.            See State v. Roshchin, 130 A.3d 453,

459 (Md. 2016); Montgomery Ward v. Wilson, 664 A.2d 916, 922

(Md.    1995).      A    § 1983    false       arrest   claim    also    requires     a

plaintiff   to     establish      “that    the   defendant      (1)    caused   (2)   a

seizure of the plaintiff pursuant to legal process unsupported

by probable cause, and (3) criminal proceedings terminated in

plaintiff’s favor.”         Evans v. Chalmers, 703 F.3d 636, 647 (4th

Cir. 2012); see also Brooks v. City of Winston-Salem, 85 F.3d

178, 183 (4th Cir. 1996).

       “Under Maryland law, a conviction determines conclusively

the    existence    of    probable    cause,      regardless      of    whether   the

judgment    is     later    reversed        in    a     subsequent      proceeding.”

Asuncion v. City of Gaithersburg, No. 95-1159, 1996 WL 1842, at

*2 (4th Cir. Jan. 3, 1996) (unpublished) (citing Zablonsky v.

Perkins, 187 A.2d 314, 316 (Md. 1963)).                   Maryland recognizes an

exception, however, if “the conviction was obtained by fraud,




                                           7
perjury or other corrupt means.”                       Zablonsky, 187 A.2d at 316

(internal quotation marks omitted).

       We    conclude         that   the   district         court    erred    in     granting

summary judgment to Defendants on these claims because, when

viewing the evidence in the light most favorable to Ghazzaoui, a

reasonable jury could find that Raiford committed perjury before

the state district court.                  Raiford’s account of the incident

conflicts not only with Ghazzaoui’s version of events, but also

with    Holquist’s.            Moreover,    objective         evidence       lends    further

credibility         to    Ghazzaoui’s      and       Holquist’s       versions       of   the

events.          The photographs of bruises on Ghazzaoui’s arm and red

marks       on    his    face    are     also       consistent      with     his     account.

Additionally,           the    surveillance         video    in     Ghazzaoui’s       bedroom

calls into question Raiford’s description of the beginning of

the encounter.           When viewing these facts in favor of Ghazzaoui,

we conclude a reasonable jury could find that Raiford committed

perjury before the state district court.                            Thus, the district

court erred in granting summary judgment on this basis.

                                            II.

        Ghazzaoui raises two other issues on appeal.                               First, he

contends that the district court failed to rule on all of his

claims.          We agree with this contention in part, noting that the

district          court’s      summary     judgment         memorandum        contains     no



                                                8
reasoning addressing Ghazzaoui’s claim that Holquist conducted

an unreasonable search of his bedroom.                         Moreover, the district

court’s reasoning as to the false arrest and excessive force

claims does not dispose of Ghazzaoui’s claim that a subsequent

search was unreasonable.               Cf. Covey v. Assessor of Ohio Cty.,

777 F.3d 186, 197 (4th Cir. 2015) (“[C]ivil claims based on

unreasonable       searches       do    not       necessarily        imply    that       the

resulting criminal convictions were unlawful.”).                           Accordingly,

we think it prudent to allow the district court to address this

claim in the first instance on remand.

      Second, Ghazzaoui contends that the district court erred in

denying his motion for recusal and asks that a different judge

be assigned to his case.                We review the denial of a recusal

motion   for   abuse   of     discretion.              Kolon    Indus.    Inc.    v.    E.I.

DuPont de Nemours & Co., 748 F.3d 160, 167 (4th Cir. 2014).

“[J]udicial    rulings      and    opinions        formed      by   the   judge    on   the

basis of facts introduced or events occurring in the course of

the current proceedings, or of prior proceedings[,] almost never

constitute     a   valid    basis      for    a    bias    or    partiality       motion.”

Belue v. Leventhal, 640 F.3d 567, 573 (4th Cir. 2011) (internal

quotation marks omitted).              We conclude that the district court

did   not    abuse   its      discretion          in    denying     this     motion,     as

Ghazzaoui’s allegations of bias and corruption are conclusory,



                                             9
and merely reflect his disagreement with the district court’s

rulings.

                                  III.

     Accordingly, we affirm the district court’s orders in part,

vacate them in part, and remand for further proceedings.                  We

dispense   with     oral   argument    because    the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                         AFFIRMED IN PART,
                                                          VACATED IN PART,
                                                              AND REMANDED




                                      10